t c memo united_states tax_court billy f hawk jr gst non-exempt marital trust trustee transferee nancy sue hawk and regions bank co-trustees et al petitioners v commissioner of internal revenue respondent docket nos filed date dale c allen and j eric butler for petitioners in docket nos and john p konvalinka and richard g pearce jr for petitioner in docket no rebecca dance harris for respondent 1cases of the following petitioners are consolidated herewith for the purpose of this opinion estate of billy f hawk jr trustee transferee nancy sue hawk and regions bank co-executors docket no billy f hawk jr gst exempt marital trust trustee transferee nancy sue hawk and regions bank co-trustees docket no and nancy sue hawk transferee docket no memorandum opinion wells judge these cases are before the court on petitioners’ motions for summary_judgment pursuant to rule and on respondent’s motion for a stay of proceedings respondent determined that petitioners billy f hawk jr gst non- exempt marital trust nancy sue hawk and regions bank cotrustees estate of billy f hawk jr nancy sue hawk and regions bank coexecutors billy f hawk jr gst exempt marital trust nancy sue hawk and regions bank cotrustees and nancy sue hawk are each liable as transferees for the federal_income_tax liability of holiday bowl inc of dollar_figure and penalties pursuant to sec_6662 and h of dollar_figure and dollar_figure respectively we must decide two issues whether to grant petitioners’ motions for summary_judgment on the issue of whether petitioners are liable as transferees pursuant to sec_6901 for holiday bowl’s income_tax and related penalties and whether to grant respondent’s motion for a stay of the instant proceedings 2unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments billy f hawk jr died during date leaving behind his wife of years nancy sue hawk and several children at the time of his death mr hawk was the majority shareholder and chief_executive_officer of holiday bowl inc holiday bowl a tennessee corporation that operated two bowling alleys in chattanooga tennessee after the administration of mr hawk’s estate all of mr hawk’s shares of stock stock in holiday bowl passed to mrs hawk and the billy f hawk jr exempt marital trust and the billy f hawk jr gst non-exempt marital trust trusts at the time mrs hawk had no business experience and the couple’s children disagreed about how to operate holiday bowl consequently mrs hawk decided that it would be best to sell holiday bowl rob kelley vice president and trust officer of regions bank and cotrustee of the trusts concurred with mrs hawk’s decision mrs hawk and mr kelley worked with mr hawk’s longtime attorney wayne f thomas with the law firm chambliss bahner stophel to sell holiday bowl they were also assisted by dan johnson and rayleen colletti certified public accountants with the firm johnson hickey murchison during late mr thomas contacted sandy hansell who specializes in brokering sales of bowling alleys throughout the country mr hansell subsequently found a purchaser for holiday bowl the corley family from massachusetts who owned new england bowl inc new england bowl the sale of substantially_all of holiday bowl’s assets to the corley family limited_partnership and new england bowl was eventually consummated on date by date negotiations between the corley family and representatives of holiday bowl were well underway and mr hansell considered it likely that the corley family would purchase holiday bowl in a letter dated date mr hansell informed mr johnson that midcoast credit corp or midcoast investments inc midcoast might be interested in purchasing the stock of holiday bowl following the sale of holiday bowl’s assets to the corley family mr hansell originally had learned of midcoast during when he was contacted by paul wellington who explained to mr hansell that midcoast was interested in acquiring c corporations with significant cash and offered mr hansell a referral fee mr wellington explained to mr hansell that midcoast sought to acquire such corporations to use midcoast’s tax loss carryforwards to offset the acquired corporation’s tax_liability and to then operate the acquired_corporation as a subsidiary of midcoast mr hansell provided that information in his letter to mr johnson and provided mr johnson with mr wellington’s contact information holiday bowl was the only referral mr hansell ever made to midcoast mr johnson subsequently spoke to mr wellington and mr wellington related to mr johnson information similar to that which he had given to mr hansell to wit midcoast sought to purchase holiday bowl to convert it into a business that would acquire discounted loan portfolios and generate profits by collecting on those loans mr wellington sent mr johnson materials explaining midcoast’s business model including its method of acquiring cash-rich corporations with tax_liabilities and those materials stated that midcoast would satisfy the acquired corporation’s tax_liabilities ms colletti assisted mr johnson in evaluating midcoast’s proposal and she had several telephone conversations with mr wellington during the summer of mr wellington explained to ms colletti how midcoast planned to profit from the purchase of holiday bowl’s stock he advised her that the debt collection business in which holiday bowl would be engaged after its acquisition by midcoast would have significant deductions during its first several years of operation permitting it to defer its tax_liabilities however he assured her that midcoast would file holiday bowl’s federal and state tax returns and would eventually pay holiday bowl’s deferred income_tax mr wellington provided ms colletti with details regarding midcoast’s accounting methods ms colletti considered the information supplied by mr wellington and concluded that his explanations were reasonable and that the accounting methods described were permitted by the internal_revenue_service ms colletti also believed mr wellington when he told her that midcoast planned to operate holiday bowl as an asset recovery business for a number of years following its acquisition mr wellington was also contacted by kirk snouffer an attorney with chambliss bahner stophel mr wellington provided mr snouffer with a list of references for midcoast mr snouffer contacted at least two of those references and spoke with them about midcoast in a letter dated date mr thomas advised mrs hawk and mr kelley that he and other attorneys at chambliss bahner stophel had concluded that it would be a reasonable exercise of mrs hawk and mr kelley’s discretion to proceed with this transaction provided that midcoast provides sufficient financial information so we may all be satisfied that it has the financial strength to fulfill its indemnity in that letter mr thomas summarized the research and analysis his firm had completed to reach that conclusion as follows we have taken various actions in reviewing this potential transaction we have reviewed the federal tax laws surrounding the transaction we have discussed midcoast its history business practices and business plans with the president of midcoast michael bernstein we have discussed the potential transaction and past similar transactions entered into by midcoast with the certified_public_accountant who has assisted midcoast with these transactions and we have discussed similar transactions with attorneys who have represented midcoast and other parties in similar transactions this transaction appears to work for midcoast since they have a profit_motive and plan to operate the corporation for several years to come in essence they plan to leverage their profits by purchasing holiday bowl’s cash at a discount based on its tax_liability and then deferring the actual payment of tax since they have heavy expenses in the early months after a loan portfolio purchase they have more cash available to purchase loans this way so they end up making a greater profit in the end based on the discussions with mr bernstein the accountant and the attorneys who have represented midcoast in similar transactions we have concluded that midcoast is involved in a legitimate business that midcoast would be benefited by this transaction and that it has accomplished a number of similar transactions over the past several years apparently without difficulty with regard to the irs in a letter dated date mr johnson outlined the research his firm had conducted and summarized the tax consequences of the proposed stock acquisition in that letter he wrote that his firm made inquiries with key personnel at midcoast to understand the tax positions that are purported to be taken after the acquisition per our discussion with mr wellington and mr bernstein midcoast has a clear business_purpose and profit_motive for acquiring hbi holiday bowl midcoast intends to keep the acquiring_corporation in existence and use the leveraged cash to finance the expansion of its asset recovery business they anticipate that in the first to months after acquisition hbi will generate substantial net operating losses however their overall business plan over the next several years encompasses a substantial profit on the assets acquired in conclusion we find that the proposed stock_redemption and subsequent stock sale to midcoast are viable tax planning strategies we conclude that the tax treatment and positions can be supported upon scrutiny by the irs on the basis of the research and advice from their attorneys and accountants mrs hawk and mr kelley decided to sell the holiday bowl stock to midcoast the purchase_price for the holiday bowl stock was calculated by taking the cash assets then held by holiday bowl dollar_figure adding prepaid taxes dollar_figure and subtracting an amount equal to of holiday bowl’s tax_liability dollar_figure that formula yielded a purchase_price of dollar_figure the parties agreed that the sale of the holiday bowl stock would close on date at the offices of chambliss bahner stophel in chattanooga tennessee unless the parties mutually agreed to close the transaction via mail fax or overnight courier mr thomas believed that midcoast was financing the purchase of holiday bowl through a combination of cash that it had on hand and a loan from sequoia capital llc sequoia capital an offshore entity during date holiday bowl midcoast and sequoia capital entered into an escrow agreement with the law firm morris manning martin l l p morris manning morris manning agreed to serve as the escrow agent pursuant to that escrow agreement holiday bowl’s cash and the purchase funds borrowed by midcoast from sequoia capital were to be deposited in morris manning’s escrow account and holiday bowl’s cash was not to be released to midcoast until the holiday bowl shareholders received the purchase_price the share purchase agreement whereby midcoast acquired holiday bowl’s stock stipulated that the purchaser would prepare and file all tax returns and pay all taxes due for the tax period ending date mrs hawk mr kelley and the representatives of holiday bowl believed that midcoast would file tax returns and pay holiday bowl’s tax_liability for its tax_year none of those individuals expected that following its acquisition of holiday bowl midcoast would promptly sell holiday bowl to another entity however immediately after the sale of the holiday bowl stock closed on date midcoast resold the holiday bowl stock to sequoia capital on date holiday bowl filed its form_1120 u s_corporation income_tax return it reported a total gain from the sale of its assets on date of dollar_figure it also reported losses from transactions described only as int rate swap opti and dkk usd bina and reported an overall taxable loss of dollar_figure during respondent began an examination of holiday bowl’s income_tax return and requested that holiday bowl provide documents substantiating the claimed losses but no documentation was provided on date respondent issued a notice_of_deficiency to holiday bowl for income_tax deficiencies of dollar_figure dollar_figure and dollar_figure with respect to holiday bowl’s and tax years respectively respondent also determined that holiday bowl was liable for penalties with respect to its tax_year of dollar_figure and dollar_figure pursuant to sec_6662 and h respectively before the expiration of the time prescribed by sec_6901 mrs hawk individually and mrs hawk and mr kelley as cotrustees of the trusts and coexecutors of the estate of billy f hawk jr timely executed a form_977 consent to extend the time to assess liability at law or in equity for income gift and estate_tax against a transferee or fiduciary on september and respondent timely issued statutory notices of liability setting forth respondent’s determination of petitioners’ liabilities as transferees the attached notice of liability statements explained that respondent had determined that holiday 3respondent issued the notices on date in the cases at docket nos and and on date in the cases at docket nos and bowl had been dissolved and that the assets of holiday bowl had been transferred to petitioners who were directly or indirectly the shareholders of holiday bowl i summary_judgment discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that the moving party is entitled to judgment as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported the opposing party may not rest upon mere allegations or denials in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d see also 477_us_317 87_tc_1213 petitioners contend that the instant cases are ripe for summary_judgment and they have submitted numerous affidavits from the parties involved in midcoast’s acquisition of the holiday bowl stock including mrs hawk mr kelley mr thomas mr johnson ms colletti mr hansell and mr wellington among others those affidavits and their attachments establish the above facts for the purpose of deciding the instant motions in opposition to petitioners’ motions respondent has not produced any affidavits or otherwise set forth any evidence to contradict the facts alleged in petitioners’ affidavits however respondent contends that there are disputed issues of material fact and that summary_judgment therefore is not appropriate additionally respondent relies upon rule e which provides 4as the moving party petitioners have the burden of establishing that no genuine issue of material fact exists and that they are entitled to judgment as a matter of law see rule b 98_tc_518 aff’d 17_f3d_965 7th cir we view the facts in the light most favorable to respondent see sundstrand corp v commissioner t c pincite however respondent ultimately will have the burden_of_proof under sec_6902 at trial and it is therefore possible that there could be a variance between the facts established for the purpose of deciding the instant motions and the ultimate facts decided at trial when affidavits are unavailable if it appears from the affidavits of a party opposing the motion that such party cannot for reasons stated present by affidavit facts essential to justify such party’s opposition then the court may deny the motion or may order a continuance to permit affidavits to be obtained or other steps to be taken or may make such other order as is just if it appears from the affidavits of a party opposing the motion that such party’s only legally available method of contravening the facts set forth in the supporting affidavits of the moving party is through cross-examination of such affiants or the testimony of third parties from whom affidavits cannot be secured then such a showing may be deemed sufficient to establish that the facts set forth in such supporting affidavits are genuinely disputed respondent contends that the only available methods for contradicting the facts set forth in petitioners’ affidavits are to cross-examine the affiants or to obtain depositions or affidavits from other midcoast employees respondent contends that the latter option is unavailable because of an ongoing criminal investigation of midcoast ii respondent’s theory of the cases respondent contends that the transaction by which the stock of holiday bowl was sold to midcoast transaction was actually an intermediary transaction and that the substance of the transaction should control transferee_liability respondent contends that a typical intermediary transaction involves a closely_held_corporation that has recognized significant taxable gain from the sale of its assets has insufficient tax benefits to offset the resulting tax_liability has no other liabilities and holds only cash a promoter purchases the stock from the shareholders at a price equal to its net value less a percentage typically of the corporation’s tax_liability effectively the corporation’s own cash is used to pay the shareholders for their stock to the extent the corporation has any cash after the stock purchase it is removed by the purchaser and the corporation is rendered insolvent and unable to pay its corporate tax_liability the commissioner is unable to collect the unpaid tax from the corporation because it has no assets or from the promoter because the promoter does not receive any direct transfers and uses foreign entities and bank accounts respondent has asserted three alternative grounds for holding petitioners liable for holiday bowl’s unpaid taxes we will address only one of those grounds because as we explain below we conclude that there are disputed issues of material fact with respect to that theory and accordingly we will deny petitioners’ motions for summary_judgment iii transferee_liability sec_6901 provides that the liability at law or in equity of a transferee of property shall be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred sec_6901 does not independently impose tax_liability upon a transferee but rather provides a procedure through which the commissioner may collect from a transferee unpaid taxes owed by the transferor of the assets if an independent basis exists under applicable state law or state equity principles for holding the transferee liable for the transferor’s debts 357_us_39 100_tc_180 accordingly the elements of liability are governed by state law and sec_6901 provides the remedy or procedure to be employed by the commissioner as the means of enforcing that liability 305_f2d_664 2d cir aff’g 35_tc_1148 the commissioner bears the burden of proving that the transferee is liable as a transferee of property of a taxpayer but not to prove that the taxpayer was liable for the tax sec_6902 rule d because the existence and extent of transferee_liability is determined by the law of the state where the transfer occurred in the instant cases we look to the law of tennessee see commissioner v stern u s pincite 134_tc_266 tennessee has adopted the uniform fraudulent transfer act tufta which provides creditors with certain 5the parties agree that the transfer of the holiday bowl stock took place in tennessee remedies including avoidance when a debtor makes a fraudulent transfer see tenn code ann secs to tufta provides that certain transfers to present and future creditors are fraudulent in the following circumstances a a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation with actual intent to hinder delay or defraud any creditor of the debtor or without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor a was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or b intended to incur or believed or reasonably should have believed that the debtor would incur debts beyond the debtor’s ability to pay as they became due id sec a in cases involving fraudulent_conveyances the burden_of_proof is on the creditor to establish fraud and the creditor must show that the conveyance was made without fair consideration leaving the grantor insolvent or made with actual intent to hinder delay or defraud creditors hicks v whiting s w tenn macon bank trust co v holland s w 2d tenn ct app see also tenn code ann secs as we explained in starnes v commissioner tcmemo_2011_63 the uniform fraudulent transfer act derived the phrase reasonably equivalent value from the bankruptcy code u s c sec see 139_f3d_574 7th cir courts have construed reasonably equivalent value to include both direct and indirect benefits to the transferor see id pincite whether a debtor received reasonably equivalent value is a question of fact that is based upon the facts and circumstances of each particular case 19_fedappx_198 6th cir see also 349_f3d_205 5th cir respondent contends that the transaction in which the holiday bowl stock was sold to midcoast was merely a disguised liquidation in which the assets of holiday bowl were distributed to its shareholders respondent contends that the cash the shareholders received from the sale of their holiday bowl stock was in reality holiday bowl’s cash and that holiday bowl emerged from the transaction insolvent because it did not have the cash to satisfy its tax_liabilities in contrast petitioners contend that holiday bowl was solvent after the transaction and that the funds to purchase the holiday bowl stock came from cash midcoast had on hand and from a loan sequoia capital made to midcoast respondent contends that there is no evidence that sequoia capital gave a loan to midcoast or that the funds distributed to petitioners came from anywhere other than the assets of holiday bowl the source of those funds is material because potentially it could show that there was an outside infusion of cash contradicting respondent’s theory of the cases although respondent will be required to prove his theory at trial for purposes of their motion for summary_judgment petitioners must show that there is no disputed issue of material fact see rule d the affidavits and attached documents petitioners submitted do not establish the source of the funds used to purchase the holiday bowl stock petitioners provided insufficient evidence to establish that a loan was obtained from sequoia capital or that midcoast otherwise deposited cash into the morris manning escrow account before the closing of the transaction petitioners also provided insufficient evidence to establish that holiday bowl was solvent after the transaction 6petitioners provided no documents or affidavits establishing that a loan was made from sequoia capital to midcoast and they provided no documents verifying the transfers into and out of the escrow account although a few of the affiants stated that certain funds were deposited into or received from the escrow account on the date of closing petitioners provided no actual documentation of those transfers and respondent objected that those statements were hearsay we agree with respondent’s objections and therefore do not consider those statements for purposes of the instant motions if as respondent contends holiday bowl’s cash was used to pay petitioners for their stock then holiday bowl would not have received reasonably equivalent value in exchange for that transfer and the assets of holiday bowl after the transaction would have been insufficient to satisfy its tax_liabilities accordingly the transaction would be avoidable pursuant to tenn code ann sec a because the record contains insufficient evidence to establish that the source of the funds used to purchase the holiday bowl stock was a loan from sequoia capital and that holiday bowl was solvent after the transaction we conclude that there are disputed issues of material fact accordingly we will deny petitioners’ motions for summary_judgment 7as stated supra note at trial respondent will have the burden_of_proof pursuant to sec_6902 and it is possible that petitioners could prevail in the event respondent fails to establish these disputed facts in other similar cases concerning transactions to which midcoast was a party we have reached conclusions that varied with the facts in each case we have decided several of those cases in favor of the taxpayers because the commissioner failed to carry his burden_of_proof with regard to transferee_liability see frank sawyer trust of date v commissioner tcmemo_2011_298 starnes v commissioner tcmemo_2011_63 similarly in slone v commissioner tcmemo_2012_57 we rejected the commissioner’s substance over form argument and held in favor of the taxpayer because we concluded that the taxpayer took reasonable steps to investigate the transaction and had no reason to believe it was illegitimate in contrast in feldman v commissioner tcmemo_2011_297 we concluded that the evidence showed that the transaction was a sham and that the taxpayer was aware that midcoast had no intention of paying the tax_liabilities of the corporation it was acquiring iv respondent’s motion for stay of proceedings respondent has moved for a stay of proceedings pending the resolution of a criminal investigation of midcoast respondent contends that it has been the longstanding policy of the commissioner to delay civil proceedings until the conclusion of criminal proceedings to avoid potential conflicts between the rules of criminal and civil discovery respondent cites three cases that he contends support his motion to stay the civil proceedings until criminal proceedings have concluded petitioners oppose respondent’s motion for a stay of proceedings they contend that respondent has had ample time to investigate the facts of the instant cases that respondent has yet to uncover facts sufficient to support respondent’s theory of the cases and that respondent’s motion to stay is an attempt to further delay the resolution of petitioners’ cases in the vain hope that evidence will yet emerge that supports respondent’s argument we have considered the cases respondent cites but they are inapposite and do not support his contentions in the instant cases the first case 693_f2d_298 3d cir rev’g tcmemo_1981_404 supports only the proposition that it is the commissioner’s policy to defer civil assessment until the completion of related criminal proceedings against the taxpayer the rationale behind that policy is that it avoids serious constitutional problems that could be created by simultaneous proceedings problems which can limit for example the availability of the ordinary tools for investigating civil tax_liability once the commitment is made to refer a case for criminal prosecution id pincite similarly in 307_f2d_478 5th cir the court_of_appeals for the fifth circuit held that the trial_court erred when it declined to stay the civil proceedings by the taxpayer until the conclusion of criminal proceedings against the taxpayer the taxpayer sought to use the civil_proceeding as a means to circumvent the normal rules of discovery in a criminal trial id pincite the court_of_appeals admonished in handling motions for a stay of a civil suit until the disposition of a criminal prosecution on related matters and in ruling on motions under the civil discovery procedures a judge should be sensitive to the difference in the rules of discovery in civil and criminal cases id pincite however in the instant cases respondent is not pursuing a criminal prosecution against petitioners and respondent has not contended that permitting the instant cases to move forward would inhibit the government’s criminal investigation of midcoast the third case respondent cites 397_us_1 serves only to highlight that some witnesses facing criminal prosecution may be unwilling to testify in a civil trial without asserting their fifth_amendment privilege to avoid self-incrimination nonetheless in kordel the government had pursued contemporaneously with criminal proceedings against the defendants civil proceedings against the corporation of which the defendants served as officers the supreme court rejected the defendants’ arguments that by pursuing those actions simultaneously the government had deprived them of their fifth_amendment rights because the defendants contended that they were compelled to respond to interrogatories in the civil case against the corporation the court noted that the defendants had been free to assert their fifth_amendment rights not to answer the interrogatories directed at the corporation but they had failed to do so in a footnote in kordel u s pincite n the court stated federal courts have deferred civil proceedings pending the completion of parallel criminal prosecutions when the interests of justice seemed to require such action sometimes at the request of the prosecution the court then cited a number of cases where district courts have granted motions by the prosecution to stay civil proceedings but the primary concern in each of those cases was again that the defendant might use theliberaldiscovery rules in the civil case to circumvent the rules of criminal discovery that concern does not apply to the instant cases 8see 43_frd_181 n d del 41_frd_352 continued in contrast in acock schlegel architects inc v commissioner tcmemo_1991_633 we denied the commissioner’s motion for a stay of proceedings where the criminal investigation was of a witness other than the taxpayer in that case we did not find compelling the commissioner’s contention that a stay was warranted because the possible testimony of an important witness might have been inhibited by a criminal investigation of which he was a target we noted there is a second and more striking difference between petitioner’s cases and other cases in which the court has entertained motions for a stay of proceeding the taxpayer in the instant cases -- petitioner corporation herein -- is not the same entity or person against whom criminal charges are pending petitioner corporation was never named as a target of the criminal investigation in these cases id the instant cases are similar to acock schlegel architects inc in that petitioners are not targets of the criminal investigation of midcoast respondent’s contention that the testimony of certain midcoast employees might be inhibited by the criminal investigation is at this stage purely conjectural moreover respondent’s contention is at odds with the undisputed fact that in other cases continued s d n y 36_frd_257 e d n y 35_frd_24 d mont 22_frd_199 d me 18_frd_497 s d n y 18_frd_452 s d n y 86_fsupp_931 n d cal involving midcoast respondent has taken the depositions of numerous midcoast employees including the individuals who served as midcoast’s president general counsel and controller during we conclude that the criminal investigation of midcoast does not warrant a stay of the instant proceedings at this time accordingly we will deny respondent’s motion for a stay of proceedings in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued 9it is unclear whether the criminal investigation was in progress at the time those depositions were taken during respondent states that respondent learned of the criminal investigation only on date
